Name: Commission Regulation (EEC) No 1352/79 of 29 June 1979 fixing the buying in prices for beef applicable from 2 July 1979 and repealing Regulation (EEC) No 1045/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/4 Official Journal of the European Communities 2. 7 . 79 COMMISSION REGULATION (EEC) No 1352/79 of 29 June 1979 fixing the buying in prices for beef applicable from 2 July 1979 and repealing Regulation (EEC) No 1045/78 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 6 (5) (c) thereof, Whereas, in accordance with Council Regulation (EEC) No 1302/73 (3), as amended by Regulation (EEC) No 427/77 (4), the qualities and cuts of products to be bought in by intervention agencies must be determined with a view, on the one hand, to the need to give effective support to the market and to ensure the necessary balance between the market in question and that in other livestock production and, on the other hand, to the Community's financial responsibili ­ ties in the matter ; whereas it is therefore desirable to limit buying in to certain cuts of meat ; Whereas the upper and lower limits for buying in prices must be fixed in such a way as to allow interven ­ tion agencies to take account of the differences of value in meat arising out of the age, weight, conforma ­ tion and finish of the animals concerned ; Whereas it is desirable to fix the upper limits for buying in prices at a level corresponding to the inter ­ vention price fixed by Council Regulation (EEC) No 1 274/79 (5), for the 1979/80 marketing year by applying the coefficients fixed in Commission Regula ­ tion (EEC) No 2226/78 (6), as last amended by Regula ­ tion (EEC) No 1351 /79 (7); whereas the new guide price enters into force on 2 July 1979 and this entails an alteration of the buying in prices, thus making it necessary to replace Commission Regulation (EEC) No 1045/78 (8), as last amended by Regulation (EEC) No 2747/78 (9) ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 With effect from 2 July 1979 intervention agencies shall buy in beef offered to them in accordance with the conditions laid down in Regulation (EEC) No 2226/78 at prices determined within the limits laid down for each product in the Annex to this Regula ­ tion having regard to the age, weight, conformation and finish of the animals from which the said products are obtained . Article 2 Regulation (EEC) No 1045/78 is hereby repealed . Article 3 This Regulation shall enter into force on 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3) OJ No L 132, 19 . 5 . 1973 , p. 3 . (4) OJ No L 61 , 5 . 3 . 1977, p. 16 . (5 ) OJ No L 161 , 29 . 6 . 1979, p. 15 . (6) OJ No L 261 , 26 . 9 . 1978 , p. 5 . (7) See page 3 of this Official Journal . (8) OJ No L 134, 22 . 5 . 1978 , p . 19 . ( ») OJ No L 330, 25 . 11 . 1978 , p . 24. 2. 7 . 79 Official Journal of the European Communities No L 163/5 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG Prix d'achat en Ecus par 100 kilogrammes de produits Ankaufspreis in ECU je 100 kg des Erzeugnisses Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Buying in price in ECU per 100 kg of product KÃ ¸besum i ECU pr. 100 kg af produkterne Limile superieureLimite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper und quartiers compensÃ ©s ", stammend von : Bullen A 259,394 262,986 BELGIQUE/BELGIE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des :  Hele dieren, halve dieren en  compensated quarters " afkomstig van : BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % 230,323 225,397 227,860 247,567 242,640 245,103Taureaux 55 % / Stieren 55 % DANMARK  Hele og halve kroppe samt »quartiers compensÃ ©s « af : Kvier I Stude I Tyre P Ungtyre I 221,566 232,856 237,796 248,380 225,800 237,090 242,029 252,614 FRANCE  Carcasses, demi-carcasses et quartiers compensÃ ©s provenant des : BÃ ufs U BÃ ufs R BÃ ufs O 292,580 273,341 257,187 273,522 261,361 243,393 279,875 260,635 244,482 264,447 252,286 234,318 Jeunes bovins U Jeunes bovins R Jeunes bovins O IRELAND  Carcases, half-carcases and compensated quarters, from : Steers 1 Steers 2 229,949 222,750 234,851 227,652 ITALIA  Carcasse, mezzene e quarti compensati provenienti dai : Vitelloni 1 Vitelloni 2 290,797 274,589 299,378 283,170 No L 163/6 2. 7 . 79Official Journal of the European Communities Limite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum limite supÃ ©rieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum LUXEMBOURG  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs, gÃ ©nisses, taureaux extra 251,015 258,405 NEDERLAND  Hele dieren, halve dieren en  compensated quarters " afkomstig van : Vaarzen, le kwaliteit Stieren, le kwaliteit 235,786 247,933 244,718 256,864 UNITED KINGDOM A. Great Britain  Carcases, half-carcases and compensated quaters, from : Steers M Steers H Heifers M/H B. Northern Ireland  Carcases, half-carcases and compensated quarters, from : Steers L/M Steers L/H Steers T Heifers T 239,151 236,588 226,386 231,496 227,264 228,519 219,763 242,936 240,373 230,171 235,281 231,048 232,304 223,547